DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to determining an amount of stretch of the first tubular, classified in E21B47/007. This invention is described in paragraphs 0078 – 0082 of the applicant’s specification under the heading, “Determining Stretch of a Drill Pipe.” As described in paragraph 0078, “Drill pipes can be subjected or otherwise caused to stretch due to the weight of a drill string connected below. Drill pipes can also experience, stretching, for example, when the drill string is pulled to determine depth of a stuck point of the drill string.” The section encompassing paragraphs 0078-0082 is directed to implementing a vision system in such a manner, such that it is operable to determine the amount of stretch drill pipes experience during drilling and other wellsite operations.
II. Claims 10-20, drawn to determining a depth at which the tubular string is stuck within the wellbore, classified in E21B47/09. This invention is described in paragraphs 0083 – 0085 of the applicant’s specification under the heading, “Determining Depth of a Free Portion of a Stuck Drill String.” The section encompassing paragraphs 0083-0085 is directed to determining depth of a free portion (or depth of a stuck portion) of a drill string stuck within a wellbore based on physical change in height of a visual indicator.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as determining amount of stretch of an unstuck tubular that is stretched due to the weight of a drill string connected below it.  See MPEP § 806.05(d). Subcombination II is specifically directed to situations where the tubular is stuck within the wellbore. Although both Subcombinations I and II are referred to by figure 3, they are presented under different sections as patentably distinguishable inventions that should be searched and considered separately. Allowing one of the inventions does not imply that the other would be allowable.

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        01/29/22

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865